By the Court:
The evidence establishes the existence of relations between the defendant and Eulogio F. de Celis such as prohibited the former from receiving compensation or profit from Maclay and others upon the sale .to them, and the findings of the Court below in respect to those relations, and the duties of defendant, are not sustained by the record.
Judgment and order reversed, and cause remanded for a new trial. Remittitur forthwith.
Mr. Chief Justice Wallace expressed no opinion in this case.